

117 HR 1752 IH: Choosing Our Own Lives Over Fast Firearms Act
U.S. House of Representatives
2021-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1752IN THE HOUSE OF REPRESENTATIVESMarch 10, 2021Mr. Krishnamoorthi (for himself, Mr. Blumenauer, Ms. Blunt Rochester, Mr. Brown, Mr. Carbajal, Mr. Carson, Mr. Case, Mr. Casten, Ms. Castor of Florida, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Danny K. Davis of Illinois, Ms. Dean, Ms. DeGette, Ms. DeLauro, Mrs. Demings, Mr. DeSaulnier, Mr. Deutch, Mr. Doggett, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Mr. Garamendi, Mr. Green of Texas, Mr. Grijalva, Ms. Haaland, Mr. Hastings, Mrs. Hayes, Mr. Himes, Ms. Jackson Lee, Ms. Johnson of Texas, Mr. Johnson of Georgia, Mr. Keating, Mr. Khanna, Mr. Lawson of Florida, Ms. Lee of California, Mr. Lieu, Mr. Lowenthal, Ms. McCollum, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Moulton, Ms. Norton, Ms. Ocasio-Cortez, Ms. Omar, Mr. Pallone, Mr. Pascrell, Mr. Payne, Mr. Perlmutter, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Ms. Roybal-Allard, Mr. Ruppersberger, Mr. Rush, Mr. Sablan, Ms. Schakowsky, Mr. Sherman, Mr. Sires, Mr. Soto, Ms. Speier, Mr. Suozzi, Mr. Takano, Mr. Thompson of Mississippi, Ms. Tlaib, Mr. Tonko, Mr. Vargas, Ms. Wasserman Schultz, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo provide for a 3-day waiting period before a person may receive a handgun, with exceptions.1.Short titleThis Act may be cited as the Choosing Our Own Lives Over Fast Firearms Act or the COOL OFF Act.2.3-day waiting period required before receipt of a handgun, with exceptions(a)Transfers between persons who are not firearms licenseesSection 922 of title 18, United States Code, is amended by adding at the end the following:(aa)(1)Except as provided in paragraph (2), it shall be unlawful for a person not licensed under this chapter, in or affecting interstate or foreign commerce, to receive a handgun from another person not licensed under this chapter unless at least 3 business days (meaning a day on which State offices are open) have elapsed since the recipient most recently offered to take possession of the handgun.(2)Paragraph (1) shall not apply with respect to a handgun transfer that meets the conditions of subsection (t)(7)..(b)Transfers by firearms licensees to non-LicenseesSection 922(t) of such title is amended—(1)in paragraph (1)—(A)by striking and at the end of subparagraph (B)(ii);(B)by striking the period and inserting ; and at the end of subparagraph (C); and(C)by adding at the end the following:(D)in the case of a handgun transfer that does not meet the conditions of paragraph (7), 3 business days (meaning a day on which State offices are open) have elapsed since the licensee contacted the system.; and(2)by adding at the end the following:(7)A handgun transfer meets the conditions of this paragraph if—(A)the transferee is a law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties;(B)the transfer is a loan between spouses, between domestic partners, between parents and their children, between siblings, between aunts or uncles and their nieces or nephews, or between grandparents and their grandchildren, for a lawful purpose;(C)the transfer is temporary and necessary to prevent imminent death or great bodily harm, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm; or(D)the transfer is temporary and the transferor has no reason to believe that the transferee will use or intends to use the firearm in a crime or is prohibited from possessing firearms under State or Federal law, and the transfer takes place and the transferee’s possession of the firearm is exclusively—(i)at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting;(ii)while reasonably necessary for the purposes of hunting, trapping, or fishing, if the transferor—(I)has no reason to believe that the transferee intends to use the firearm in a place where it is illegal; and(II)has reason to believe that the transferee will comply with all licensing and permit requirements for such hunting, trapping, or fishing; or(iii)while in the presence of the transferor..(c)PenaltiesSection 924(a)(1)(B) of such title is amended by striking or (q) and inserting (q), or (aa).(d)Effective dateThe amendments made by this section shall apply to conduct engaged in after the 90-day period that begins with the date of the enactment of this Act.